                 Case 3:20-cv-06144-RSM Document 9 Filed 02/09/21 Page 1 of 2



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                      TACOMA DIVISION

 7   EILEEN GRIFFIN,                                      Civil No. 3:20-CV-06144-RSM

 8            Plaintiff,

 9            vs.                                         ORDER

10   COMMISSIONER OF SOCIAL SECURITY,

11            Defendant.

12            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

13   amended as follows:

14            Defendant shall have up to and including April 9, 2021, to file a response to Plaintiff’s

15   Complaint, including the certified administrative record. If the certified administrative record

16   becomes available to the Office of the General Counsel before the aforementioned date, the

17   record may be filed earlier, if feasible.

18            If the Commissioner is unable to file the certified administrative record by that date, the

19   Commissioner shall file another motion for extension every 28 days until the certified

20   administrative record becomes available.

21            DATED this 9th day of February, 2021.

22

23                                                  A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

     Page 1     ORDER - [3:20-CV-06144-RSM]
              Case 3:20-cv-06144-RSM Document 9 Filed 02/09/21 Page 2 of 2



 1
     Presented by:
 2
     s/ Martha A. Boden
 3   MARTHA A. BODEN
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3710
     Fax: (206) 615-2531
 7   martha.boden@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2   ORDER - [3:20-CV-06144-RSM]
